Title: From Benjamin Franklin to Francis Hopkinson, 16 December 1767
From: Franklin, Benjamin
To: Hopkinson, Francis


Dear Sir
London, Dec. 16. 1767
I received yours of Nov. 6. with the Account of your safe Arrival, which gave me and your Friends here great Pleasure.
I have sent your Letter to Mr. Morgann, and by some Discourse I have had with him I am inclin’d to think you will find it no great Difficulty to agree for the Office when you see him on the Spot; and he is now preparing for the Voyage, intending for Maryland or Virginia in the first Ship.

The Associates of Dr. Bray have lately a £1000 promis’d them for the Support of Negro Schools in America, the Money to be laid out in Ground Rents or other safe Estate in or near Philadelphia; and they have appointed you, Mr. E. Duffield and myself to make and hold the Purchase for that Use. £200 of the Money is already in their Hands, and they desire that we may immediately proceed to purchase as far as that Money will go. I wish therefore that you and Mr. Duffield would look out for such kind of Purchases, and make them, drawing on the Revd. Mr. John Waring, at Mr. Bird’s in Ave Mary Lane for the Sum you lay out. You will draw a Deed of Trust and execute it for your selves, if any thing is done in the Affair before I come over.
Mr. Sturgeon had the Care of the Negro School; but the Associates having had no Line from him, nor any Account of the School these two years past, they pray that you two would visit it, enquire into the State of it, and send them some Account of it, directed as above, by the first Opportunity. Mr. Waring is Secretary to the Associates.
I hope to be at home pretty early in the Summer, and to have the Pleasure of finding you and your good Mother well. My best Wishes attend you, being with sincere Regard Your affectionate Friend and humble Servant
B Franklin
Mrs. Stephenson and Miss present their Compliments I shall remember the Telemachus.
F. Hopkinson Esqr
 Endorsed: Docr. Franklin to Fras. Hopkinson Decr. 16. 1767
